Title: To Thomas Jefferson from John Christian Senf, 29 January 1781
From: Senf, John Christian
To: Jefferson, Thomas



Richmond January 29th. 1781.

The Battery, which is to be errected upon Wind Mill Hill below the Old Battery at Hood’s, according to the Plan, proposed by the Major General Baron de Steuben, will consist of Eight 24 or 18 pounder[s] and defended in the Rear by a strong Redoubt for Sixty Men and four or two Field pieces, mounted in the Angles in Parapet. A Barrack in the Center of the Redoubt, sufficient large for the Guarrison. The Magazines for Amunition and provision under the Barrack. A good Revettment, Ditch, Draw Bridge, Glacis on the Outside, and will be secured by all kind of Impediments, as Palisades, Abbatties, Wolftraps and Fougasses.
The Time, in which to execute the Worck, will depend on the Number of Labourers, Season and of furnishing the necessary Materials. If the ‘Worck is to be compleated in two Months time, it will require

Labourers

 1 Master Carpenter and
}
With their necessary Tools


 3 Carpenters


 1 Master Bricklayer and


 3 Assistants


 2 Blacksmiths


10




40 Able Negroes as Pioniers furnish’d with

40 Spades
20 Hoes
10 Pick Axes
20 Axes
20 Fashine knifes
10 Wheel Barrows
Some Trooing Lines and some Nails.

Materials


 560,000 Bricks, 
 which may be had near about Hoods from the Inhabitans, and the Guarrison may replace them again next Spring, without any further Expences to the Country.
 
 


82 12 Inch Timber, 22 feet long
}
May all be procured near Hoods.


45———,———, 30———


8———,———, 10———


600 8 Inch Palisades, 12 feet long


200 Inch Bords————


A few Waggons or Boats and a few Necessarys for the Plattform, Draw Bridge and Joiners Worck may be easy furnish’d, in time the Main Worck is carried on.
An Addition of a Detachment of Soldiers at present in the Field, will finish in proportion the Worck the sooner.

Jn. Christn Senf
Coll. Engineer

